Citation Nr: 1453597	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 14, 2008 for service-connected peripheral neuropathy of the bilateral lower extremities.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that a November 2011 rating decision granted the Veteran service connection for posttraumatic stress disorder.  Accordingly that matter is not before the Board.  In October 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The issue of new and material evidence to reopen a claim of service connection for a neck disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran submitted a claim for peripheral neuropathy of his lower extremities on July 11, 2007.


CONCLUSION OF LAW

The criteria for a July 11, 2007 effective date for the grant of service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A.        §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an earlier effective date.  However, inasmuch as this decision grants the appellant's claim for an earlier effective date, to the date specifically sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  That is, under these facts, as the Board has awarded the earlier effective date claim to the date sought, this grant is a full grant.

Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A.          § 5110(a); 38 C.F.R. § 3.400.  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the Veteran's release.  38 U.S.C.A. § 5110(b)(1).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."     38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

The Veteran contends that he is entitled to an effective date in July 2007 for his service-connected peripheral neuropathy of his lower extremities, as this was the date of his original claim for such disabilities.

A review of the claims file discloses that the Veteran did initially file for service connection for peripheral neuropathy of his lower extremities on July 11, 2007. Considering this evidence, and affording the Veteran all reasonable doubt, the Board finds that he is entitled to an earlier effective date of July 11, 2007 for his grant of service connection for peripheral neuropathy of the bilateral lower extremities.  The Board finds that the evidence does not show (nor does the Veteran suggest) that he is entitled to an effective date earlier than July 11, 2007.

Accordingly, for these reasons and bases, the Board finds that the preponderance of the evidence supports the Veteran's claim for an effective date of July 11, 2007 for his grant of service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An earlier effective date of July 11, 2007 for the grant of service connection for peripheral neuropathy of the bilateral lower extremities is granted.


REMAND

The issue of whether new and material evidence has been received to reopen a claim of service connection for a neck disability was denied in a June 2008 rating decision.  Correspondence from the Veteran received in September 2008 expresses disagreement with the denial and can reasonably be interpreted as a (timely) notice of disagreement with the June 2008 rating decision.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued

Accordingly, the case is REMANDED for the following:

Review the determination regarding whether new and material evidence has been received to reopen a claim of service connection for a neck disability.  If it remains denied, issue an appropriate Statement of the Case in this matter.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


